Exhibit 10.47

REFURBISHMENT AMENDMENT
TO
LICENSE AND CONDUCT OF BUSINESS AGREEMENT

THIS REFURBISHMENT AMENDMENT TO LICENSE AND CONDUCT OF BUSINESS AGREEMENT (this
“Amendment”) is entered into on August 29, 2007 (the “Refurbishment Execution
Date”) but effective as of June 6, 2007 (the “Refurbishment Effective Date”), by
and among TDS Franchising, LLC, a California limited liability company (“TDSF”),
The Children’s Place Retail Stores, Inc., a Delaware corporation (“TCP”), Hoop
Retail Stores, LLC, a Delaware limited liability company and successor to The
Disney Store, LLC (“Hoop USA”), and Hoop Canada, Inc., a Canadian corporation
and successor to The Disney Store (Canada) Ltd. (“Hoop Canada” and, together
with Hoop USA, “Licensee”).

W I T N E S S E T H :

WHEREAS, TDSF and Licensee previously entered into that certain License and
Conduct of Business Agreement dated as of November 21, 2004 (as amended to date,
the “License Agreement”) (capitalized terms used herein shall have the meanings
set forth on Schedule 1 hereto or in the body of this Amendment or, if no
definition is set forth herein, then as set forth in the License Agreement); and

WHEREAS, pursuant to a letter dated June 6, 2007 (the “Letter”), TDSF, Licensee
and TCP agreed to amend the Refurbishment obligations of Licensee under the
License Agreement as well as certain other provisions of the License Agreement;
and

WHEREAS, as contemplated by the Letter, each of TDSF, Licensee and TCP desires
to set forth the terms of the Letter in this Amendment of the License Agreement,
which Amendment, subject to execution by the parties hereto, supersedes and
replaces the Letter (together with any amendments thereto entered into between
the Refurbishment Effective Date and the Refurbishment Execution Date) in its
entirety effective as of the Refurbishment Effective Date.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, in the Letter and in the License Agreement, the parties hereto
agree as follows:


A.            REFURBISHMENT PROGRAM AND AMENDMENT OF SUBPARAGRAPHS (I) AND (II)
OF SECTION 9.3.5(B) OF THE LICENSE AGREEMENT.

During the period from the Refurbishment Effective Date until January 31, 2012
(unless this Amendment is terminated earlier pursuant to Section G hereof),
Licensee’s obligations under subparagraphs (i) and (ii) of Section 9.3.5(b) of
the License Agreement are hereby suspended and replaced by the provisions of
this Section A of this Amendment, provided that, following January 31, 2012 (or,
if earlier, a termination of this Amendment pursuant to Section G hereof),
Licensee’s obligations under subparagraphs (i) and (ii) of Section 9.3.5(b) of
the License Agreement will be automatically reinstated and deemed to be in full
force and effect, without any further notice or action on the part of TDSF or
Licensee.


--------------------------------------------------------------------------------



1.             2007 MODEL DESIGN.


(A)           NO LATER THAN JUNE 27, 2007, LICENSEE WILL OBTAIN TDSF’S APPROVAL
UNDER SECTION 9.19.2 OF THE LICENSE AGREEMENT OF A NEW MODEL DESIGN FOR STORE
FACILITIES AND A NEW MODEL DESIGN FOR OUTLET FACILITIES TO BE USED DURING 2007
AND THEREAFTER THROUGH JANUARY 31, 2012 (COLLECTIVELY, THE “2007 MODEL
DESIGN”).  BY NOVEMBER 30, 2007, LICENSEE WILL INCORPORATE INTO THE 2007 MODEL
DESIGN ANY DESIRED MODIFICATIONS OR SCOPE ADJUSTMENTS REQUESTED BY TDSF OR
LICENSEE THAT HAVE BEEN SUBMITTED TO AND APPROVED BY TDSF PURSUANT TO
SECTION 9.19.2 OF THE LICENSE AGREEMENT, WHICH MODIFICATIONS AND SCOPE
ADJUSTMENTS WILL BE EFFECTIVE FOR ALL FACILITIES UTILIZING THE 2007 MODEL DESIGN
WITH RESPECT TO WHICH THE REFURBISHMENT OR CONSTRUCTION COMMENCES AFTER JANUARY
1, 2008 OR, WITH RESPECT TO ANY SUCH MODIFICATIONS OR SCOPE ADJUSTMENTS THAT ARE
SUBSTANTIAL IN NATURE, AFTER THE EARLIEST, REASONABLY PRACTICABLE DATE IN 2008. 
IN ORDER TO SATISFY THE JUNE 27, 2007 DEADLINE, THE PARTIES WILL COMPLY WITH THE
FOLLOWING SUBMISSION AND RESPONSE TIMELINE, EACH SUCH SUBMISSION TO BE SUBJECT
TO THE TERMS OF SECTION 9.19.2 OF THE LICENSE AGREEMENT:

Licensee Submission of Draft Facility Designs:

 

May 16, 2007

TDSF Response to Draft Facility Designs:

 

May 31, 2007

Licensee Submission of Final Facility Designs:

 

June 13, 2007

TDSF Response to Final Facility Designs:

 

June 27, 2007

 


(B)           LICENSEE WILL IMPLEMENT THE 2007 MODEL DESIGN IN (I) THE NINE (9)
FACILITIES SET FORTH ON EXHIBIT 1-A HERETO IN ACCORDANCE WITH THE TIMELINES SET
FORTH ON EXHIBIT 1-A (PROVIDED THAT, AS NOTED ON EXHIBIT 1-A, LICENSEE SHALL BE
ENTITLED TO IMPLEMENT THE P&G MAINTENANCE PLAN (RATHER THAN THE 2007 MODEL
DESIGN) AT THE FACILITY LOCATED AT CRENSHAW PLAZA, CRENSHAW, CALIFORNIA), AND
(II) THE EIGHTEEN (18) NEW FACILITIES SET FORTH ON EXHIBIT 1-B HERETO DURING
EITHER THE CONTRACT YEAR ENDING JANUARY 31, 2008 OR THE CONTRACT YEAR ENDING
JANUARY 31, 2009.  LICENSEE WILL BE ENTITLED TO PROPOSE SUBSTITUTES TO THE
FACILITIES LISTED ON EXHIBIT 1-A OR EXHIBIT 1-B HERETO, PROVIDED THAT (1)
LICENSEE WILL BE REQUIRED TO SUBSTITUTE AN EXISTING FACILITY OF THE SAME “TYPE”
AS THE REPLACED FACILITY AS SET FORTH ON SUCH EXHIBITS, (2) THE TIMELINE FOR ANY
SUBSTITUTE FACILITY ON EXHIBIT 1-A WILL REMAIN THE SAME AS THE TIMELINE FOR THE
REPLACED FACILITY, UNLESS OTHERWISE AGREED TO IN WRITING BY TDSF IN ITS SOLE
DISCRETION, AND (3) ALL SUBSTITUTIONS WILL BE SUBJECT TO TDSF’S APPROVAL IN ITS
SOLE DISCRETION.  IN ADDITION, LICENSEE WILL BE ENTITLED TO PROPOSE UP TO FOUR
(4) NEW FACILITIES OTHER THAN THOSE SET FORTH ON EXHIBIT 1-B HERETO IN WHICH TO
IMPLEMENT THE 2007 MODEL DESIGN DURING THE CONTRACT YEAR ENDING JANUARY 31,
2008, SUBJECT TO LICENSEE’S COMPLIANCE WITH ALL OF THE APPROVAL REQUIREMENTS
UNDER SECTION 9.19 OF THE LICENSE AGREEMENT.


(C)           DURING THE CONTRACT YEARS ENDING JANUARY 31, 2008, 2009, 2010,
2011 AND 2012, LICENSEE WILL IMPLEMENT THE 2007 MODEL DESIGN IN THE FACILITIES
SET FORTH ON EXHIBIT 2 HERETO IN ACCORDANCE WITH THE TIMELINE SET FORTH ON SUCH
EXHIBIT.


(D)           LICENSEE WILL BE ENTITLED TO PERFORM ITS OBLIGATIONS UNDER THIS
SECTION A.1 BY IMPLEMENTING THE 2007 MODEL DESIGN IN EITHER EXISTING OR NEW
FACILITIES, SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 9.3.1(A) OF THE
LICENSE AGREEMENT, WHICH IS HEREBY DELETED AND REPLACED IN ITS ENTIRETY WITH THE
FOLLOWING (WHICH AMENDMENT OF SECTION 9.3.1(A) SHALL SURVIVE THE COMPLETION OF
THE REFURBISHMENT PROGRAM UNDER THIS SECTION A INDEFINITELY):

2


--------------------------------------------------------------------------------


“9.3.1  (a)  Permitted Openings.  Subject to the provisions of Section 9.3.1(c)
and Section 9.3.3, Licensee shall be permitted to open Facilities at locations
selected by Licensee without seeking or obtaining TDSF’s approval of such
locations as follows (collectively, the “Permitted Openings”): (i) during the
Stub Period and the first (1st) and second (2nd) Contract Years (ending January
31, 2006 and 2007, respectively), Licensee shall be permitted to open up to (but
not more than) fifteen (15) Facilities in the aggregate at locations selected by
Licensee, provided, that (A) the aggregate number of such Facilities opened by
Licensee during the Stub Period and the first (1st) Contract Year shall not
exceed seven (7) and (B) the aggregate amount of liability under each lease for
each such Facility (consisting of base rent, percentage rent, common area
maintenance charges, taxes and other comparable payment obligations) during the
full term of such lease entered into during the Stub Period or the first (1st)
or second (2nd) Contract Year shall not exceed Five Million Dollars ($5,000,000)
per lease with respect to more than ten (10) of such Facilities or Seven Million
Five Hundred Thousand Dollars ($7,500,000) with respect to any lease for any
such Facility; (ii) during the third (3rd) Contract Year (ending January 31,
2008), Licensee shall be permitted to open any or all of the eighteen (18) new
Facilities set forth on Exhibit 1-B hereto; (iii) during each of the fourth
(4th), fifth (5th), sixth (6th) and seventh (7th) Contract Years (ending
January 31, 2009, 2010, 2011 and 2012, respectively), Licensee shall be
permitted to open up to (but not more than) twenty-five (25) new Facilities at
locations selected by Licensee, provided that, during the fourth (4th) Contract
Year, Licensee shall open any of the eighteen (18) new Facilities set forth on
Exhibit 1-B hereto that were not opened during the third (3rd) Contract Year
(provided that any unused portion of such allotment in any such Contract Year
may be rolled over to the next succeeding Contract Year so long as the maximum
number of new Facilities in any Contract Year set forth in this subparagraph
(iii), including roll-overs, will not exceed thirty (30)); and (iv) during the
eighth (8th) Contract Year (ending January 31, 2013) and each Contract Year
thereafter, Licensee shall be permitted to open up to (but not more than) twenty
percent (20%) of the number of Facilities operated by Licensee on the first day
of each such Contract Year at locations selected by Licensee, provided that (I)
in the event that Licensee does not open the maximum number of Facilities
permitted by this subparagraph (iv) in a particular Contract Year (the
“Permitted Openings Measurement Year”), the number of Facilities that Licensee
shall be permitted to open at locations selected by Licensee in the next
Contract Year shall be increased by the lesser of (x) the number of Facilities
so permitted but not opened during the Permitted Openings Measurement Year and
(y) five percent (5%) of the number of Facilities operated by Licensee on the
first day of the Permitted Openings Measurement Year and (II) during any
Contract Year in which Licensee is not in full compliance with all
Refurbishment, retrofit, remodel, refresh, enhancement and maintenance
obligations hereunder, the number of Facilities that Licensee shall be permitted
to open at locations selected by Licensee during such Contract Year pursuant to
this subparagraph (iv) shall be limited to twenty-five (25).  For purposes of
clarification, the number of Permitted Openings permitted by this Section
9.3.1(a) shall be in addition to (1) Lease Extension Arrangements with respect
to Facilities already operating during the applicable Contract Year, and (2)
replacements of any Facilities that are closed during the applicable Contract
Year (excluding replacements of Non-Core Stores unless a new Facility replacing
any such Non-Core Store shall be opened in the same Shopping Mall, Select Street
Location or Qualifying Strip Center as the closed Non-Core Store).  Thus, by way
of example and not limitation, if, at the beginning of the eighth (8th) Contract
Year, Licensee operated three hundred (300) Facilities, and if, during such
eighth (8th) Contract Year, Licensee

3


--------------------------------------------------------------------------------


entered into Lease Extension Arrangements to renew expiring Lease Agreements for
ten (10) of such Facilities and closed five (5) Facilities in accordance with
the terms of this Agreement, Licensee would be permitted to select the locations
at which to open five (5) new Facilities to replace the five (5) closed
Facilities plus sixty (60) additional locations pursuant to subparagraph (iv) of
this Section 9.3.1(a), in each case without seeking or obtaining TDSF’s approval
of such locations.”


(E)           WITHOUT LIMITING ANY OTHER TERM CONTAINED IN THIS SECTION A.1, FOR
EACH FACILITY SUBJECT TO THIS SECTION A.1, LICENSEE WILL COMPLY WITH ALL OF THE
APPROVAL REQUIREMENTS UNDER SECTION 9.19 OF THE LICENSE AGREEMENT, INCLUDING,
WITHOUT LIMITATION, THE SUBMISSION FOR TDSF’S APPROVAL OF THE BUDGET AND
BACKGROUND INFORMATION REQUIRED UNDER SECTION 9.19.2(A) AND ALL CONSTRUCTION
CONTRACTS UNDER SECTION 9.19.3.


2.             RETROFIT PLAN FOR MICKEY FACILITIES.


(A)           NO LATER THAN JULY 5, 2007, LICENSEE WILL (I) CONDUCT AND DELIVER
TO TDSF A WRITTEN REVIEW OF ALL EXISTING FACILITIES BEARING THE “MICKEY” DESIGN
(EXCLUDING THOSE “MICKEY” DESIGN FACILITIES THAT WILL BE REFURBISHED UNDER THE
PRECEDING SECTION A.1) AND THE “CASTLE” DESIGN (IF SUCH “CASTLE” DESIGN WAS
CONSTRUCTED BY LICENSEE AFTER THE DATE OF THE LICENSE AGREEMENT) (COLLECTIVELY,
INCLUDING SUCH “CASTLE” DESIGN FACILITIES, THE “MICKEY STORES”), WHICH REVIEW
WILL BE BASED ON THE INFORMATION CONTAINED IN THE GEAR MANAGEMENT REPORT
PREVIOUSLY SUBMITTED BY TDSF TO LICENSEE AND SUCH ADDITIONAL INFORMATION AS IS
REASONABLY RELATED THERETO, AND (II) BASED ON SUCH REVIEW, PREPARE AND DELIVER
TO TDSF AN ENHANCED MAINTENANCE, REMODEL AND RETROFIT PLAN FOR THE MICKEY STORES
(THE “MICKEY RETROFIT PLAN”).  THE PARTIES AGREE THAT THE MICKEY RETROFIT PLAN
WILL BE IMPLEMENTED AT ALL MICKEY STORES (OTHER THAN THE TWO (2) IDENTIFIED ON
EXHIBIT 3 HERETO) IN ACCORDANCE WITH THE FOLLOWING SCHEDULE:  THE MICKEY
RETROFIT PLAN WILL BE COMPLETED AT (X) A MINIMUM OF FIVE (5) MICKEY STORES BY
DECEMBER 31, 2007, (Y) A MINIMUM OF FOURTEEN (14) ADDITIONAL MICKEY STORES BY
MARCH 31, 2008 (I.E., A TOTAL OF NINETEEN (19) BY MARCH 31, 2008), AND (Z) ALL
REMAINING MICKEY STORES BY JUNE 30, 2008.  THE MICKEY RETROFIT PLAN WILL BE
DEEMED TO INCLUDE SUCH IMPLEMENTATION SCHEDULE, WHICH WILL SUPERSEDE AND REPLACE
ANY OTHER IMPLEMENTATION SCHEDULE THAT MAY HAVE BEEN SUBMITTED BY LICENSEE AS
PART OF THE MICKEY RETROFIT PLAN.  LICENSEE WILL ALSO SUBMIT CONSTRUCTION
TIMELINES FOR EACH MICKEY STORE CONSISTENT WITH THE FOREGOING IMPLEMENTATION
SCHEDULE, WHICH CONSTRUCTION TIMELINES, SUBJECT TO THE WRITTEN APPROVAL OF TDSF
IN ITS SOLE DISCRETION, SHALL ALSO BECOME PART OF THE MICKEY RETROFIT PLAN AND
WILL SUPERSEDE AND REPLACE ANY OTHER CONSTRUCTION TIMELINES THAT MAY HAVE BEEN
SUBMITTED BY LICENSEE AS PART OF THE MICKEY RETROFIT PLAN.  IN THE EVENT
LICENSEE DESIRES AT ANY TIME TO MODIFY ANY SUCH CONSTRUCTION TIMELINE (BUT STILL
CONSISTENT WITH THE FOREGOING IMPLEMENTATION SCHEDULE FOR THE MICKEY STORES),
LICENSEE MAY SUBMIT SUCH PROPOSED MODIFICATION TO TDSF FOR APPROVAL, WHICH
APPROVAL SHALL BE GRANTED OR DENIED BY TDSF IN WRITING IN ITS SOLE DISCRETION,
AND ANY SUCH MODIFICATION THAT IS SO APPROVED BY TDSF SHALL BE DEEMED TO BE
INCORPORATED INTO THE MICKEY RETROFIT PLAN.


(B)           SUBJECT TO TDSF’S APPROVAL OF THE MICKEY RETROFIT PLAN PURSUANT TO
SECTION 9.19.2 OF THE LICENSE AGREEMENT, LICENSEE WILL IMPLEMENT THE MICKEY
RETROFIT PLAN AT TWO (2) MICKEY STORES ON A TEST BASIS AS SET FORTH ON EXHIBIT 3
HERETO AND IN ACCORDANCE WITH THE TIMELINE SET FORTH ON SUCH EXHIBIT AND,
SUBJECT TO TDSF’S APPROVAL PURSUANT TO SECTION 9.19.2 OF THE LICENSE AGREEMENT,
WILL INCORPORATE THEREIN ANY DESIRED MODIFICATIONS OR SCOPE ADJUSTMENTS

4


--------------------------------------------------------------------------------



BASED ON SUCH TEST SITES.  THEREAFTER, LICENSEE WILL IMPLEMENT THE MICKEY
RETROFIT PLAN IN ACCORDANCE WITH THE IMPLEMENTATION SCHEDULE DESCRIBED IN THE
PRECEDING SUBPARAGRAPH (A).


(C)           WITHOUT LIMITING ANY OTHER TERM CONTAINED IN THIS SECTION A.2, FOR
EACH MICKEY STORE INCLUDED IN THE MICKEY RETROFIT PLAN, LICENSEE WILL COMPLY
WITH ALL OF THE APPROVAL REQUIREMENTS UNDER SECTION 9.19 OF THE LICENSE
AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE SUBMISSION FOR TDSF’S APPROVAL OF
THE DESIGN PROPOSAL, BUDGET AND BACKGROUND INFORMATION REQUIRED UNDER
SECTION 9.19.2(A) AND ALL CONSTRUCTION CONTRACTS UNDER SECTION 9.19.3.


3.             MAINTENANCE PLAN FOR PINK & GREEN FACILITIES.


(A)           LICENSEE WILL CONDUCT A REVIEW OF ALL EXISTING FACILITIES BEARING
THE “PINK & GREEN” DESIGN AND THE “CASTLE” DESIGN (IF SUCH “CASTLE” DESIGN WAS
CONSTRUCTED PRIOR TO THE DATE OF THE LICENSE AGREEMENT) (COLLECTIVELY, INCLUDING
SUCH “CASTLE” DESIGN FACILITIES, THE “P&G STORES”).  SUCH REVIEW WILL BE BASED
ON THE CONDITION OF EACH P&G STORE AND, AS APPLICABLE, THE SHOPPING MALL
CONDITION, PLANNED SHOPPING MALL IMPROVEMENTS AND PLANNED CLOSURES.


(B)           BASED ON SUCH REVIEW, LICENSEE WILL PREPARE AND DELIVER TO TDSF
ENHANCED MAINTENANCE AND REMODEL PLANS FOR THE P&G STORES, WHICH WILL INCLUDE,
WITHOUT LIMITATION, CARPET REPLACEMENT, MEDIA WALL REPAIRS, CLEANING, AND
FIXTURE AND THEMING REPAIR (EXCLUDING ANIMATRONICS) (THE “P&G MAINTENANCE
PLAN”).  THE P&G MAINTENANCE PLAN WILL BE DELIVERED TO TDSF WITH RESPECT TO AT
LEAST ONE-HALF (1/2) OF THE P&G STORES BY JULY 17, 2007 AND WITH RESPECT TO THE
REMAINDER BY SEPTEMBER 15, 2007.  IN ADDITION, SUBJECT TO ANY REQUIRED TDSF
APPROVALS UNDER SECTION 9.19 OF THE LICENSE AGREEMENT, LICENSEE WILL IMPLEMENT
AN ENHANCED MAINTENANCE AND REMODEL OF THE TWO (2) P&G STORES SET FORTH ON
EXHIBIT 4 HERETO ON A TEST BASIS AND IN ACCORDANCE WITH THE TIMELINE SET FORTH
ON SUCH EXHIBIT.  SUBJECT TO TDSF’S APPROVAL PURSUANT TO SECTION 9.19.2 OF THE
LICENSE AGREEMENT, LICENSEE WILL INCORPORATE INTO THE P&G MAINTENANCE PLAN ANY
MODIFICATIONS OR SCOPE ADJUSTMENTS REQUESTED BY TDSF OR LICENSEE BASED ON SUCH
TEST SITES.  THE P&G MAINTENANCE PLAN WILL BE IMPLEMENTED AT A MINIMUM OF
ONE-HALF OF THE P&G STORES DURING THE PERIOD FROM AUGUST 1, 2007 TO MARCH 31,
2008 AND AT ALL REMAINING P&G STORES DURING THE PERIOD FROM APRIL 1, 2008 TO
JUNE 30, 2008, WHICH IMPLEMENTATION SCHEDULE IS DEEMED TO BE INCLUDED IN THE P&G
MAINTENANCE PLAN (NOTWITHSTANDING ANYTHING TO THE CONTRARY THAT MAY HAVE BEEN
SUBMITTED BY LICENSEE AS PART OF THE P&G MAINTENANCE PLAN).  LICENSEE WILL BE
ENTITLED, BY PROVIDING WRITTEN NOTICE TO TDSF, TO MOVE ONE OR MORE P&G STORES
BETWEEN THESE TWO TIME PERIODS, PROVIDED THAT LICENSEE SHALL NONETHELESS STILL
IMPLEMENT THE P&G MAINTENANCE PLAN AT A MINIMUM OF ONE-HALF OF THE P&G STORES BY
MARCH 31, 2008 AND AT THE REMAINDER BY JUNE 30, 2008.  IN ADDITION, WITH RESPECT
TO ANY P&G STORE, LICENSEE MAY ELECT TO IMPLEMENT THE 2007 MODEL DESIGN RATHER
THAN THE P&G MAINTENANCE PLAN (IN WHICH CASE THE REQUIREMENT TO IMPLEMENT THE
P&G MAINTENANCE PLAN WITH RESPECT TO SUCH P&G STORE WILL BE DEEMED TO BE
COMPLIED WITH BY LICENSEE BY IMPLEMENTATION OF THE 2007 MODEL DESIGN INSTEAD),
PROVIDED THAT (I) LICENSEE COMMENCES THE IMPLEMENTATION OF THE 2007 MODEL DESIGN
AT SUCH P&G STORE WITHIN THE TIME PERIOD OTHERWISE REQUIRED FOR THE COMPLETION
OF THE P&G MAINTENANCE PLAN AT SUCH P&G STORE, (II) LICENSEE INFORMS TDSF IN
WRITING OF SUCH ELECTION AND OF THE COMPLETION DATE FOR THE IMPLEMENTATION OF
THE 2007 MODEL DESIGN AT SUCH P&G STORE, AND TDSF APPROVES SUCH COMPLETION DATE
IN ITS SOLE DISCRETION, AND (III) THE COMPLETION OF THE 2007

5


--------------------------------------------------------------------------------



MODEL DESIGN AT SUCH P&G STORE BY SUCH APPROVED COMPLETION DATE WILL BE DEEMED
TO BE A NEW, DISTINCT, SEPARATE AND BINDING OBLIGATION OF LICENSEE HEREUNDER.


(C)           LICENSEE WILL OBTAIN TDSF’S FINAL APPROVAL OF THE P&G MAINTENANCE
PLAN, TOGETHER WITH ANY MODIFICATIONS OR SCOPE ADJUSTMENTS THERETO, BY SEPTEMBER
30, 2007.  ONCE APPROVED BY TDSF IN ITS SOLE DISCRETION, LICENSEE WILL IMPLEMENT
THE P&G MAINTENANCE PLAN IN ACCORDANCE WITH THE IMPLEMENTATION SCHEDULE
DESCRIBED IN THE PRECEDING SUBPARAGRAPH (B).


(D)           WITHOUT LIMITING ANY OTHER TERM CONTAINED IN THIS SECTION A.3, FOR
EACH P&G STORE INCLUDED IN THE P&G MAINTENANCE PLAN (OR AT WHICH THE 2007 MODEL
DESIGN WILL BE IMPLEMENTED, IF APPLICABLE), LICENSEE WILL COMPLY WITH ALL OF THE
APPROVAL REQUIREMENTS UNDER SECTION 9.19 OF THE LICENSE AGREEMENT, INCLUDING,
WITHOUT LIMITATION, THE SUBMISSION FOR TDSF’S APPROVAL OF THE DESIGN PROPOSAL,
BUDGET AND BACKGROUND INFORMATION REQUIRED UNDER SECTION 9.19.2(A) AND ALL
CONSTRUCTION CONTRACTS UNDER SECTION 9.19.3.


4.             MICHIGAN AVENUE STORE REMODEL.

No later than May 31, 2007, Licensee will prepare and deliver to TDSF a refresh
and enhancement plan for the Michigan Avenue Store, which will require an
aggregate capital expenditure investment of not less than Two Hundred Thousand
Dollars ($200,000).  Such plan will be subject to the approval of TDSF pursuant
to Section 9.19.2 of the License Agreement.  Once approved by TDSF, Licensee
will complete such refresh and enhancement of the Michigan Avenue Store by
October 31, 2007.


5.             BOARD APPROVAL.

TCP and Licensee hereby represent and warrant to TDSF that, prior to the
execution of the Letter by TCP and Licensee, the Boards of Directors of each of
TCP and Licensee specifically authorized and approved (i) the Refurbishments,
retrofits, remodels, refreshes, enhancements and maintenance of the Facilities
set forth in this Section A in accordance with the provisions contained herein,
(ii) capital expenditures of One Hundred Seventy-Five Million Dollars
($175,000,000) in connection therewith during the period of time commencing on
the Refurbishment Effective Date and continuing through and including the
Contract Year ending January 31, 2012 (based on the estimated costs set forth in
Exhibit 5 hereto), and (iii) a sources and uses table approved by TDSF setting
forth the specific sources of all funds anticipated to be used in connection
with Licensee’s performance of such obligations.


6.             CERTIFICATION OF COMPLIANCE.

Within thirty (30) days following the end of each Fiscal Quarter of Licensee
beginning with the Fiscal Quarter in which the Refurbishment Effective Date
occurred, TCP and Licensee will provide a written certification (the “Quarterly
Compliance Certification”) to TDSF stating that Licensee has complied with all
of its Refurbishment, retrofit, remodel, refresh, enhancement and maintenance
obligations under the License Agreement (subject to the first paragraph of this
Section A), the Michigan Purchase Agreement, the Outlet Acquisition Agreement
and any other related agreements entered into in connection therewith, including
and specifically referencing those obligations set forth in this Section A,
except with respect to any

6


--------------------------------------------------------------------------------


non-compliance that is specifically described in any such Quarterly Compliance
Certification in sufficient detail for TDSF to understand the nature and extent
of such non-compliance.  Each Quarterly Compliance Certification will be duly
executed by the Chief Financial Officer(s) of each of TCP and Licensee, provided
that such Chief Financial Officer(s) will not have personal liability for the
Quarterly Compliance Certifications.  Each of TCP and Licensee will be
responsible for and jointly and severally liable for the truth and accuracy of
the Quarterly Compliance Certifications.


7.             GENERAL TERMS PERTAINING TO REFURBISHMENT OBLIGATIONS.


(A)           TO THE EXTENT THE APPROVAL OF TDSF IS REQUIRED IN CONNECTION WITH
THE REFURBISHMENT, RETROFIT, REMODEL, REFRESH, ENHANCEMENT AND MAINTENANCE
PROGRAM SET FORTH IN THIS SECTION A (WHETHER PURSUANT TO THIS SECTION A OR ANY
PROVISION OF THE LICENSE AGREEMENT), TDSF’S GRANT OF AN “APPROVAL WITH COMMENTS”
WILL BE DEEMED TO CONSTITUTE AN APPROVAL FOR SUCH PURPOSES SO LONG AS, WITHIN
FIVE (5) BUSINESS DAYS FOLLOWING LICENSEE’S RECEIPT THEREOF, LICENSEE SHALL IN
WRITING ACCEPT ALL OF SUCH COMMENTS AND AGREE TO FULLY COMPLY THEREWITH.


(B)           ALL TIMELINES AND DEADLINES CONTAINED HEREIN CONSTITUTE FIRM
COMMITMENTS FROM LICENSEE, WITH NO RIGHT TO ANY EXTENSIONS BASED ON ANY REQUIRED
LANDLORD CONSENTS, GOVERNMENTAL PERMITS, UNFORESEEABLE EVENTS OR OTHER VARIABLES
OR CONTINGENCIES THAT MAY OCCUR DURING THE COURSE OF THE REFURBISHMENT AND
RENOVATION ACTIVITIES CONTEMPLATED HEREBY, ALL OF WHICH VARIABLES AND
CONTINGENCIES MUST BE TAKEN INTO ACCOUNT BY LICENSEE AS PART OF ITS PLANNING TO
SATISFY THE REQUIRED TIMELINES AND DEADLINES.


B.            AMENDMENT OF SECTION 7.1.2 OF THE LICENSE AGREEMENT.

Section 7.1.2 of the License Agreement is hereby amended by adding the following
at the end thereof:

“Notwithstanding the foregoing provisions of this Section 7.1.2, for any
Non-Core Store with respect to which the original Lease Agreement has been or is
renewed or extended pursuant to a Long-Term Lease, the full Monthly Facilities
Royalty Amount of five percent (5%) shall become payable with respect to Net
Retail Sales from such Non-Core Store (if it had not previously become payable
under the other provisions of this Section 7.1.2) effective as of the later to
occur of (i) the Non-Core Required Refurbishment Date for such Non-Core Store or
(ii) February 4, 2007, unless, by the Non-Core Required Refurbishment Date for
such Non-Core Store, such Non-Core Store has been Refurbished (in which event
the other provisions of this Section 7.1.2 shall be controlling); provided that
this sentence shall not apply to the Michigan Avenue Store or to the Facility
located on Post Street, San Francisco, California or the Facility in the
Crenshaw Plaza, Crenshaw, California.  The preceding sentence shall be deemed to
be effective as of February 4, 2007.”


C.            AMENDMENTS PERTAINING TO SECTION 6 OF THE LICENSE AGREEMENT.


1.             SECTION 6.1.1 OF THE LICENSE AGREEMENT IS HEREBY AMENDED BY
REPLACING SUBPARAGRAPH (A) THEREOF WITH THE FOLLOWING:

7


--------------------------------------------------------------------------------


“(a) the “flagship” and studio stores located at (i) 711 Fifth Avenue, New York,
New York, which exists as of the Effective Date and operates under the name
“World of Disney”, provided that, at any time and from time to time TDSF and its
Affiliates may elect, in their sole discretion, to rename such store and/or to
replace such store (and replace any replacement of such store) by relocating
such store (and any replacement of such store) to any location within the area
between 38th Street and 60th Street and between Park Avenue and Tenth Avenue
within the Borough of Manhattan, New York, New York (and provided that any such
existing store and any such replacement store may co-exist concurrently for a
reasonably limited period of time during any transition from any such existing
store to any such replacement store), and (ii) 500 South Buena Vista Street,
Burbank, California (Disney Studio Lot) existing as of the Effective Date and
operating under the “Disney Store” name (collectively, the “TDSF Flagship
Stores”),”


2.             SECTION 6.2.2 OF THE LICENSE AGREEMENT IS HEREBY DELETED AND
REPLACED IN ITS ENTIRETY WITH THE FOLLOWING:

“6.2.2      In addition to the provisions of Section 6.2.1, TDSF’s and its
Affiliates’ right to grant one (1) or more DTR Licenses with respect to any and
all categories of consumer products to one (1) or more chains of Children’s
Specialty Retail Stores shall be subject to the following limitations:


(A)           DURING THE TERM, (I) AT LEAST FOURTEEN (14) BUSINESS DAYS PRIOR TO
GRANTING OR VOLUNTARILY RENEWING ANY DTR LICENSE AUTHORIZING ONE (1) OR MORE
PROPERTY-PRODUCT COMBINATIONS TO A CHAIN OF CHILDREN’S SPECIALTY RETAIL STORES,
TDSF OR ANY SUCH AFFILIATE SHALL PROVIDE TO LICENSEE WRITTEN NOTICE OF ITS
DESIRE TO SO GRANT OR VOLUNTARILY RENEW SUCH DTR LICENSE (THE “DTR NOTICE”),
WHICH DTR NOTICE SHALL SET FORTH (X) THE APPROXIMATE PROPOSED INITIAL TERM AND
RENEWAL TERM(S), IF ANY, OF SUCH DTR LICENSE AND ONLY SUCH ADDITIONAL MATERIAL
NON-ECONOMIC, NON-FINANCIAL TERMS OR INFORMATION OF SUCH DTR LICENSE AS ARE
NECESSARY TO ENABLE LICENSEE TO PERFORM THE CALCULATIONS REQUIRED PURSUANT TO
THIS SECTION 6.2.2(A) (WITHOUT ANY REQUIREMENT TO IDENTIFY BY NAME THE ENTITY
POTENTIALLY ENTERING INTO SUCH DTR LICENSE) AND (Y) THE AGGREGATE LICENSEE
PERCENT LTM SALES FOR ALL PROPERTY-PRODUCT COMBINATIONS AUTHORIZED UNDER ALL
OTHER DTR LICENSES GRANTED TO CHAINS OF CHILDREN’S SPECIALTY RETAIL STORES BY
TDSF OR ITS AFFILIATES AFTER THE EFFECTIVE DATE BUT PRIOR TO THE DATE OF SUCH
DTR NOTICE THAT REMAIN IN EFFECT AT THE TIME OF SUCH DTR NOTICE (AND THAT WILL
REMAIN IN EFFECT AT THE TIME THE PROPOSED NEW DTR LICENSE TO A CHAIN OF
CHILDREN’S SPECIALTY RETAIL STORES WILL BE GRANTED) AS SUCH LICENSEE PERCENT LTM
SALES WERE ORIGINALLY CALCULATED AT THE TIME SUCH OTHER DTR LICENSES WERE
GRANTED OR VOLUNTARILY RENEWED (I.E., NOT THE LICENSEE PERCENT LTM SALES FOR THE
PROPERTY-PRODUCT COMBINATIONS AUTHORIZED UNDER SUCH OTHER DTR LICENSES AT THE
TIME OF SUCH DTR NOTICE FOR THE PROPOSED NEW DTR LICENSE) (“PRE-EXISTING PERCENT
LTM SALES”), AND (II) TDSF AND ITS AFFILIATES SHALL NOT SO GRANT OR VOLUNTARILY
RENEW THE DTR LICENSE DESCRIBED IN SUCH DTR NOTICE IF, AT THE TIME OF SUCH DTR
NOTICE, THE LICENSEE PERCENT LTM SALES FOR THE PROPERTY-PRODUCT COMBINATION(S)
TO BE AUTHORIZED UNDER SUCH DTR LICENSE, TOGETHER WITH THE PRE-EXISTING PERCENT
LTM SALES, WOULD IN THE AGGREGATE EXCEED (A) DURING THE STUB PERIOD AND EACH OF
THE FIRST (1ST) AND SECOND (2ND) CONTRACT YEARS, TEN PERCENT (10%); (B) DURING
EACH OF THE THIRD (3RD) AND FOURTH (4TH) CONTRACT YEARS, TWENTY PERCENT (20%);
AND (C) DURING THE FIFTH (5TH) CONTRACT YEAR AND EACH CONTRACT YEAR THEREAFTER,
THIRTY PERCENT (30%); PROVIDED, THAT (XX) THE PRECEDING SUBPARAGRAPHS (I) AND
(II) OF THIS SECTION 6.2.2(A) SHALL APPLY ONLY IN THE CASE OF ANY SUCH VOLUNTARY
RENEWAL FOLLOWING THE EXPIRATION DATE OF THE APPLICABLE DTR LICENSE AS PROVIDED

8


--------------------------------------------------------------------------------



UNDER THE TERMS THEREOF AND SHALL NOT UNDER ANY CIRCUMSTANCES APPLY IN THE CASE
OF ANY SUCH RENEWAL THAT IS AUTOMATIC UNDER, OR OTHERWISE REQUIRED OR PERMITTED
(INCLUDING, WITHOUT LIMITATION, UPON THE EXERCISE OF ANY OPTION OR RIGHT TO
RENEW OR EXTEND FOR ANY SPECIFIED PERIOD(S) OF TIME) BY, THE TERMS OF SUCH DTR
LICENSE AND (YY) FOR PURPOSES OF CLARIFICATION, (1) IF ANY SUCH DTR LICENSE TO
BE GRANTED BY TDSF OR ITS AFFILIATES TO A CHAIN OF CHILDREN’S SPECIALTY RETAIL
STORES DOES NOT PROVIDE FOR A LICENSE WITH RESPECT TO ANY OF THE DTR PRODUCT
CATEGORIES OR (2) IF ANY SUCH DTR LICENSE TO BE GRANTED BY TDSF OR ITS
AFFILIATES TO A CHAIN OF CHILDREN’S SPECIALTY RETAIL STORES DOES NOT PROVIDE FOR
A LICENSE WITH RESPECT TO ANY OF THE CHARACTER PROPERTIES OR (3) IF ANY SUCH DTR
LICENSE IS TO BE GRANTED TO A SPECIALTY RETAIL STORE BUT SUCH SPECIALTY RETAIL
STORE DOES NOT QUALIFY AS A CHILDREN’S SPECIALTY RETAIL STORE, THEN IN ANY SUCH
CASE THE PROVISIONS OF THIS SECTION 6.2.2 SHALL NOT BE APPLICABLE TO SUCH DTR
LICENSE NOR LIMIT, RESTRICT OR OTHERWISE PROHIBIT SUCH DTR LICENSE IN ANY MANNER
WHATSOEVER;


(B)           DURING THE INITIAL TERM, TDSF AND ITS AFFILIATES SHALL NOT GRANT
TO ANY INDIVIDUAL CHAIN OF CHILDREN’S SPECIALTY RETAIL STORES ANY DTR LICENSE
(OR, IN CONNECTION THEREWITH, ENTER INTO ANY RELATED CONTRACT OR AUTHORIZATION)
AUTHORIZING THE USE OF ANY INDIVIDUAL CHARACTER PROPERTY IN CONNECTION WITH MORE
THAN SIX (6) DTR PRODUCT CATEGORIES, PROVIDED, THAT LICENSEE ACKNOWLEDGES AND
AGREES THAT THIS SECTION 6.2.2(B) SHALL NOT, AND SHALL NOT BE DEEMED TO, LIMIT,
RESTRICT OR OTHERWISE PROHIBIT TDSF AND/OR ITS AFFILIATES IN ANY MANNER
WHATSOEVER FROM GRANTING DTR LICENSES TO MORE THAN ONE (1) CHAIN OF CHILDREN’S
SPECIALTY RETAIL STORES, WHICH DTR LICENSES MAY TAKEN TOGETHER AUTHORIZE THE USE
OF ANY INDIVIDUAL CHARACTER PROPERTY IN CONNECTION WITH MORE THAN SIX (6) DTR
PRODUCT CATEGORIES;


(C)           DURING THE TERM, TDSF AND ITS AFFILIATES SHALL NOT GRANT TO ANY
CHAIN OF CHILDREN’S SPECIALTY RETAIL STORES ANY DTR LICENSE (OR, IN CONNECTION
THEREWITH, ENTER INTO ANY RELATED CONTRACT OR AUTHORIZATION) AUTHORIZING THE
USE, IN CONNECTION WITH ANY DTR PRODUCT CATEGORY, OF ANY CHARACTER PROPERTY THAT
WAS INTRODUCED TO THE PUBLIC WITHIN THE TERRITORY FOR THE FIRST TIME DURING THE
SIX (6) RETAIL MONTHS IMMEDIATELY PRECEDING THE DATE ON WHICH SUCH DTR LICENSE
IS GRANTED UNLESS SUCH CHARACTER PROPERTY IS DERIVED FROM OR BASED ON OR
FEATURED OR DISPLAYED IN, IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, (I) ANY
DISNEY-BRANDED PROPERTY EXISTING AS OF THE EFFECTIVE DATE OR, IF INTRODUCED
AFTER THE EFFECTIVE DATE, THAT HAS BEEN IN USE WITHIN THE TERRITORY FOR AT LEAST
SIX (6) RETAIL MONTHS OR (II) ANY MOTION PICTURE PROPERTY THAT IS DERIVED FROM
OR BASED ON OR IS A SEQUEL TO ANY OTHER MOTION PICTURE PROPERTY; PROVIDED THAT,
WITH RESPECT TO ANY CHARACTER PROPERTY TO WHICH THE RESTRICTION CONTAINED IN
THIS SECTION 6.2.2(C) WOULD OTHERWISE APPLY, SUCH RESTRICTION SHALL NOT APPLY
AND SHALL BE RENDERED NULL AND VOID UNLESS, AT LEAST SIXTY (60) DAYS PRIOR TO
THE FIRST INTRODUCTION OF SUCH CHARACTER PROPERTY TO THE GENERAL PUBLIC,
LICENSEE SHALL HAVE SUBMITTED TO TDSF A WRITTEN, REASONABLY DETAILED
MERCHANDISING AND SALES PLAN WITH RESPECT TO DISNEY MERCHANDISE FEATURING SUCH
CHARACTER PROPERTY, TOGETHER WITH A WRITTEN CERTIFICATION FROM THE CHIEF
FINANCIAL OFFICER OF LICENSEE AND TCP STATING THAT, IN THE GOOD FAITH,
REASONABLE JUDGMENT OF SUCH PERSON(S), SALES OF DISNEY MERCHANDISE THAT FEATURE
SUCH CHARACTER PROPERTY WILL EXCEED FIVE PERCENT (5%) OF THE NET RETAIL SALES
GENERATED BY ALL OF THE FACILITIES DURING THE PERIOD COMMENCING ON THE DATE THAT
IS ONE (1) WEEK PRIOR TO THE FIRST INTRODUCTION OF SUCH CHARACTER PROPERTY TO
THE GENERAL PUBLIC AND ENDING EIGHT (8) WEEKS THEREAFTER; AND


(D)           DURING THE TERM, EACH DTR LICENSE GRANTED BY TDSF OR ANY OF ITS
AFFILIATES TO ANY CHAIN OF CHILDREN’S SPECIALTY RETAIL STORES THAT IS SUBJECT TO
THE PROVISIONS OF

9


--------------------------------------------------------------------------------



THIS SECTION 6.2.2 SHALL INCLUDE A PROVISION EXPRESSLY PROHIBITING THE USE OF
ANY CHARACTER PROPERTIES AUTHORIZED FOR USE THEREUNDER IN A MANNER THAT IS NOT
AUTHORIZED THEREBY OR DOES NOT COMPLY THEREWITH; PROVIDED, THAT, IN THE EVENT
SUCH EXPRESS PROHIBITION IS BREACHED OR VIOLATED BY SUCH CHAIN OF CHILDREN’S
SPECIALTY RETAIL STORES OR ANY CHILDREN’S SPECIALTY RETAIL STORE THEREIN, TDSF
OR SUCH AFFILIATE SHALL DETERMINE IN ITS SOLE DISCRETION WHETHER, TO WHAT EXTENT
AND IN WHAT MANNER, IF ANY, TO ENFORCE SUCH EXPRESS PROHIBITION, AND LICENSEE
SHALL HAVE NO RECOURSE OR REMEDY NOR BE ENTITLED TO ANY ABATEMENT OR REDUCTION
OF ANY PAYMENTS OR OTHER OBLIGATIONS HEREUNDER ON ACCOUNT OF SUCH UNAUTHORIZED
OR NON-COMPLIANT USE BY SUCH CHAIN OF CHILDREN’S SPECIALTY RETAIL STORES OR SUCH
CHILDREN’S SPECIALTY RETAIL STORE THEREIN OR ANY DETERMINATION TO ENFORCE (IN
WHOLE OR IN PART) OR NOT ENFORCE (IN ANY MANNER WHATSOEVER, IN WHOLE OR IN PART)
SUCH PROHIBITION THAT IS MADE BY TDSF OR SUCH AFFILIATE WITH RESPECT THERETO;”


3.             SECTION 6.2.4 OF THE LICENSE AGREEMENT IS HEREBY DELETED AND
REPLACED IN ITS ENTIRETY WITH THE FOLLOWING:

“6.2.4      For purposes of clarification, the limitations set forth in the
preceding Sections 6.2.2 and 6.2.3 shall not, under any circumstances, apply to
or be deemed to apply to (i) any Non-Disney-Branded Properties; (ii) any
consumer products offered for sale by any Mass Merchandiser or Children’s
Specialty Retail Store that are acquired by such retailer by any means other
than by a DTR License (“Non-DTR Products”) (e.g., consumer products acquired by
a Children’s Specialty Retail Store from another licensee of TDSF or its
Affiliates would not be subject to such limitations), provided, that, if seventy
percent (70%) or more of the gross leaseable square feet of any Walled
Store-Within-a-Store or unwalled Store-Within-a-Store Format within a physical
retail store operated by a Mass Merchandiser is occupied by Softlines and/or
Toys/Plush that bear, feature or incorporate any Character Property and are
produced under a General DTR License granted by TDSF or any of its Affiliates to
such Mass Merchandiser, any Non-DTR Products that bear, feature or incorporate
one (1) or more Disney-Branded Properties and that occupy any portion of such
Walled Store-Within-a-Store or unwalled Store-Within-a-Store Format shall be
included among the consumer products aggregated into such Walled
Store-Within-a-Store or unwalled Store-Within-a-Store Format for purposes of
calculating the size of such Walled Store-Within-a-Store or unwalled
Store-Within-a-Store Format pursuant to Section 6.2.3; (iii) digital video
discs, home videos or other comparable forms of home entertainment products; or
(iv) any DTR License with respect to Disney-Branded Properties previously
granted to any chain of Specialty Retail Stores and existing as of the Effective
Date (“Existing DTR Licenses” and any such Existing DTR License with a
Children’s Specialty Retail Store, an “Existing Children’s DTR License”),
including, without limitation, any such DTR License with respect to one (1) or
more DTR Product Categories set forth on Schedule 6.2.4, and any such Existing
Children’s DTR Licenses shall be excluded for purposes of the calculations
required pursuant to Section 6.2.2(a), provided, that, (a) following the
Effective Date, under no circumstances shall any such Existing DTR License with
respect to Disney-Branded Properties and pertaining to one (1) or more DTR
Product Categories previously granted to any chain of Children’s Specialty
Retail Stores described in this subparagraph (iv) that would violate the terms
of either of Sections 6.2.2 or 6.2.3 be extended or voluntarily renewed
following the expiration date of any such Existing Children’s DTR License as
provided under the terms thereof unless such extension or renewal is automatic
under, or otherwise required or permitted (including, without limitation, upon
the exercise of any option or right to renew or extend for any specified
period(s) of time) by, the terms of such Existing

10


--------------------------------------------------------------------------------


Children’s DTR License, and (b) in the event that any such Existing Children’s
DTR License with respect to Disney-Branded Properties and pertaining to one (1)
or more DTR Product Categories previously granted to any chain of Children’s
Specialty Retail Stores described in this subparagraph (iv) is extended or
voluntarily renewed following the expiration date thereof as provided under the
terms of such Existing Children’s DTR License (other than any such extension or
renewal that is automatic under, or otherwise required or permitted (including,
without limitation, upon the exercise of any option or right to renew or extend
for any specified period(s) of time) by, the terms of such Existing Children’s
DTR License), such Existing Children’s DTR License shall be included for
purposes of the calculations required pursuant to Section 6.2.2(a).  For
purposes of clarification, the Existing DTR Licenses set forth on Schedule 6.2.4
reflect TDSF’s good faith efforts to identify all Existing DTR Licenses with
respect to Disney-Branded Properties and pertaining to one (1) or more DTR
Product Categories previously granted to any chain of Specialty Retail Stores
and existing as of the Effective Date, but Schedule 6.2.4 shall not be deemed to
be an exhaustive list of all such Existing DTR Licenses and the omission of any
such Existing DTR License from such Schedule 6.2.4 shall not be or be deemed to
be a breach by TDSF of this Section 6.2.4 or any other provision of this
Agreement, and no representation or warranty is made or deemed to be made hereby
with respect to the completeness or accuracy of Schedule 6.2.4.”


4.             THE DEFINITIONS OF “LICENSEE PERCENT LTM SALES,”
“PROPERTY-PRODUCT COMBINATION” AND “SPECIALTY RETAIL STORE” IN THE LICENSE
AGREEMENT ARE HEREBY DELETED AND REPLACED IN THEIR ENTIRETY WITH THE FOLLOWING:

“Licensee Percent LTM Sales” shall mean, with respect to any proposed new DTR
License to be granted by TDSF or its Affiliates after the Effective Date to a
chain of Children’s Specialty Retail Stores, the percentage of Licensee’s Net
Retail Sales derived, during the full twelve (12) Retail Month period completed
immediately preceding the Retail Month in which the DTR Notice pertaining to
such proposed new DTR License is provided, from a particular Property-Product
Combination authorized or to be authorized under such DTR License.”

“Property-Product Combination” shall mean, with respect to a DTR License granted
to a chain of Children’s Specialty Retail Stores by TDSF or its Affiliates, the
combination of (i) a particular Character Property authorized to be used under
such DTR License and (ii) a particular DTR Product Category in connection with
which such particular Character Property is authorized to be used under such DTR
License.”

“Specialty Retail Store” shall mean a retail store that, within the Territory,
is known, identified, promoted or held out to the public as being part of a
chain of retail stores with the following elements and characteristics:  (i) all
stores in the chain within the Territory operate under the same nationally or
regionally recognizable brand name (regardless of whether such stores are
operated by one owner or by different franchisees), (ii) the chain consists of
more than eighty (80) retail stores within the Territory (or, for purposes of
the limitations on DTR Licenses granted by TDSF and/or its Affiliates to one (1)
or more chains of Children’s Specialty Retail Stores set forth in Section 6.2.2,
the chain of Children’s Specialty Retail Stores consists of more than sixty (60)
retail stores within the Territory), (iii) the average size of stores within the
chain within the Territory is less than twenty thousand (20,000) gross leaseable
square feet, (iv) all

11


--------------------------------------------------------------------------------


stores within the chain within the Territory primarily offer Softlines and/or
Hardlines with a specific emphasis on one category or type of consumer product
(e.g., apparel, cookware, electronics, music, etc.) as opposed to a wide variety
of consumer products organized by department or otherwise, such as in a
Department Store, and (v) the stores within the chain within the Territory
generally offer merchandise on a full-retail pricing model rather than a
discount or warehouse pricing model, except for periodic promotional and
seasonal sales.”


5.             THE FOLLOWING DEFINITION OF “CHILDREN’S SPECIALTY RETAIL STORE”
IS HEREBY ADDED TO THE LICENSE AGREEMENT:

“Children’s Specialty Retail Store” shall mean a Specialty Retail Store that,
within the Territory, is primarily focused on the offer, sale and promotion of
Softlines and/or Hardlines for use by children up to and including fourteen (14)
years of age, even though a portion of its product offerings may consist of
products and merchandise designed for individuals older than fourteen (14) years
of age.  As of the Effective Date, examples of “Children’s Specialty Retail
Stores” shall be deemed to include Gap Kids, Baby Gap, Pottery Barn Kids,
Gymboree, The Children’s Place, Pumpkin Patch, Janie and Jack, and Carters.”


6.             SCHEDULE 1(C) OF THE LICENSE AGREEMENT IS HEREBY DELETED AND
REPLACED IN ITS ENTIRETY WITH EXHIBIT 6 HERETO, AND SCHEDULE 6.2.4 OF THE
LICENSE AGREEMENT IS HEREBY AMENDED BY DELETING THE FOLLOWING SENTENCE
THEREFROM:

“Notwithstanding anything to the contrary contained in the Agreement, the
Limited Too DTR License described above shall be deemed to be included for
purposes of the calculations required pursuant to Section 6.2.2(a) of the
Agreement.”


7.             THE PARTIES HEREBY AGREE THAT, FOR PURPOSES OF CALCULATING
PRE-EXISTING PERCENT LTM SALES UNDER SECTION 6.2.2(A) OF THE LICENSE AGREEMENT,
FROM AND AFTER THE REFURBISHMENT EFFECTIVE DATE, (I) DTR LICENSES GRANTED TO
FOSSIL, SWAROVSKI AND PAYLESS SHOE STORES WILL BE SPECIFICALLY EXCLUDED FROM
SUCH CALCULATIONS, AND (II) THE ONLY DTR LICENSE EXISTING AS OF THE
REFURBISHMENT EFFECTIVE DATE THAT MAY POTENTIALLY BE INCLUDED IN SUCH
CALCULATION IS THE DTR LICENSE GRANTED TO STRIDE RITE/ROBEEZ, PROVIDED THAT, IN
THE CASE OF SUCH DTR LICENSE, (X) SUCH DTR LICENSE REMAINS IN EFFECT AT THE TIME
ANY PROPOSED NEW DTR LICENSE TO A CHAIN OF CHILDREN’S SPECIALTY RETAIL STORES IS
GRANTED AND (Y) THIS SUBPARAGRAPH (II) DOES NOT CONSTITUTE AN ADMISSION OR
ACKNOWLEDGEMENT BY TDSF THAT STRIDE RITE/ROBEEZ DOES OR WILL CONSTITUTE A
“CHILDREN’S SPECIALTY RETAIL STORE” HEREUNDER AT THE TIME ANY PROPOSED NEW DTR
LICENSE TO A CHAIN OF CHILDREN’S SPECIALTY RETAIL STORES IS GRANTED IN THE
FUTURE, WHICH DETERMINATION WILL BE MADE AT SUCH TIME.


D.            AMENDMENT OF SECTION 9.6.1 OF THE LICENSE AGREEMENT.

Section 9.6.1 of the License Agreement is hereby amended by adding the following
at the end thereof:

“No later than December 31, 2007, Licensee will conduct consumer research
regarding the shopping behavior of customers of the Outlet Facilities, with the
format, content, methodology and all other elements and components of such
consumer research to be subject to

12


--------------------------------------------------------------------------------


the approval of TDSF in its sole discretion and the results of such consumer
research to be presented by Licensee to TDSF in such form and format as TDSF may
request in its business judgment.  If the results of such consumer research
indicate that a differentiated merchandise plan for the Outlet Facilities will
be likely to improve the performance of such Facilities or will otherwise be
advantageous as determined by TDSF in its business judgment, Licensee will
(i) during 2008, develop a merchandising plan for the Outlet Facilities that is
differentiated from the Store Facilities, which plan will be subject to the
approval of each of Licensee and TDSF in its respective business judgment, and
establish the manufacturing, administrative and distribution infrastructure
necessary to implement such merchandising plan, and (ii) no later than
February 1, 2009, implement such merchandising plan in all of the Outlet
Facilities.”


E.             AMENDMENT OF SECTION 5.1.3(H) OF THE LICENSE AGREEMENT.

Section 5.1.3(h) of the License Agreement is hereby deleted and replaced in its
entirety with the following:

“(h)         In the event that Licensee demonstrates, to the satisfaction of
TDSF in its business judgment, that a Disney-Branded Property proposed to be
featured on or incorporated in any SKU of any Article submitted by Licensee to
TDSF for approval under this Section 5.1 is, at the time of such submission,
featured on or incorporated in a consumer product of the exact same type as such
submitted Article, which consumer product is available for retail purchase
either (1) from TWDC or its Affiliates through DISNEYLAND Resort and/or WALT
DISNEY WORLD Resort (excluding souvenirs offered through DISNEYLAND Resort
and/or WALT DISNEY WORLD Resort), (2) from an Other Disney Store Operator in
Europe, or (3) from Department Stores or Specialty Retail Stores within the
Territory that offer such consumer product that has been manufactured by TWDC’s
third party licensees, then TDSF shall not withhold its approval of the use of
such Disney-Branded Property on such SKU of such Article proposed by Licensee,
provided, that, (i) if such Disney-Branded Property is, at the time of such
submission, featured on a consumer product that is available for purchase from
an Other Disney Store Operator in Europe, TDSF may, in its sole discretion,
impose conditions or other restrictions in connection with such approval of the
use of such Disney-Branded Property on such SKU of such Article by Licensee
within the Territory based on such considerations and factors relating to the
Territory as TDSF may deem relevant in its sole discretion, including, without
limitation, release schedules for entertainment properties within the Territory,
overexposure and underexposure of particular Disney-Branded Properties within
the Territory and other factors relating to the timing of the introduction of
such SKU of such Article within the Territory, and (ii) Licensee shall
nonetheless be required to obtain all other approvals from TDSF required
pursuant to this Section 5.1, including, without limitation, approval of the
form, style and manner in which such Disney-Branded Property is used in
connection with such SKU of such Article.  If Licensee believes any submission
to TDSF is made in accordance with this Section 5.1.3(h), Licensee shall so
indicate to TDSF in writing at the same time Licensee submits Conceptual
Materials to TDSF in accordance with Section 5.1.1.”


F.             AMENDMENT OF SECTION 16 OF THE LICENSE AGREEMENT.


1.             SECTION 16.2 OF THE LICENSE AGREEMENT IS HEREBY DELETED AND
REPLACED IN ITS ENTIRETY WITH THE FOLLOWING:

13


--------------------------------------------------------------------------------


“16.2       Early Termination.  In the event of the early termination of this
Agreement by either party hereto, Licensee shall continue to have the rights
hereunder with respect to the use of the Licensed Materials provided in, and
shall continue to operate the Business in accordance with, and each of the
parties shall continue to be bound by the terms and conditions of, Sections 1
(as applicable), 3 (other than Section 3.2), 4 (other than Section 4.11), 5, 7,
9 (other than Sections 9.9.3 and 9.9.8), 10, 11, 12, 15, 16, 17, 18, 19 and 21
until (i) if TDSF or any of its Affiliates elects (within the time period
specified by Section 15.1.3) to purchase or cause a Third Party Purchaser to
purchase all of the Facilities pursuant to Section 15, the date as of which the
Purchase Process is completed, (ii) if TDSF or any of its Affiliates elects
(within the time period specified by Section 15.1.3) to purchase or cause a
Third Party Purchaser to purchase any Designated Facilities pursuant to Section
15 and such Purchase Process is completed but for less than all of the
Facilities, or if such Purchase Process is commenced but subsequently abandoned,
then the date that is six (6) months following such partial completion or such
abandonment, or (iii) if TDSF and its Affiliates do not elect (within the time
period specified by Section 15.1.3) to purchase or cause a Third Party Purchaser
to purchase any Designated Facilities pursuant to Section 15, the date that is
six (6) months following the date of such termination of this Agreement;
provided, that, with respect to any Facility that Licensee has been unable to
close within the six (6) month period referenced in the preceding subparagraph
(ii) or (iii) notwithstanding the exercise of Licensee’s best efforts, such six
(6) month period will be extended up to a maximum of twelve (12) months so long
as Licensee continues to use its best efforts to close such Facility as soon as
practicable during such extended period.  Following such time period described
in the preceding sentence, Licensee shall, at its sole cost and expense, cease
any and all uses of the Licensed Materials, whether in connection with the
Disney Merchandise, the FF&E Materials, the Marketing Materials or otherwise,
and shall no longer be entitled to use the same in connection with the
Facilities, the Internet Store or the Business, except (a) for such materials
already in existence and previously distributed to the public, and (b) to the
extent that Licensee may have rights to use any Licensed Materials pursuant to
any separate agreements with TDSF or any of its Affiliates apart from this
Agreement.”


2.             SECTION 16 OF THE LICENSE AGREEMENT IS HEREBY AMENDED BY ADDING
THE FOLLOWING NEW SECTION 16.6:

“16.6       Notwithstanding anything contained herein to the contrary, unless
otherwise agreed to in writing by TDSF in its sole discretion, (i) following the
expiration or termination of this Agreement in accordance with its terms and
following either, as applicable, the completion (in whole or in part) or
abandonment of the Purchase Process contemplated by Section 15 or the expiration
of the period in which TDSF may elect to exercise its right to conduct a
Purchase Process under Section 15 without any exercise of such right by TDSF,
Licensee will immediately cease ordering any additional Disney Merchandise and
will immediately cancel any orders for Disney Merchandise with respect to which
the manufacturing thereof had not yet commenced as of such time and the
cancellation of which will not cause Licensee to incur any material liability to
the manufacturer, even if, pursuant to Section 16.1 or 16.2 hereof, Licensee may
continue to operate the Business and use the Licensed Materials for a limited
period of time thereafter, and (ii) upon the expiration or termination of this
Agreement, Licensee will not have any rights to liquidate, sell or otherwise
Transfer any Licensed Materials other than Disney Merchandise, whether
consisting of FF&E Materials (including, without

14


--------------------------------------------------------------------------------


limitation, artwork, sculptures, flooring, signage and supplies used in the
Facilities), Marketing Materials or otherwise.”


G.            TDSF CONDITIONAL FORBEARANCE WITH RESPECT TO COVERED BREACHES.

TDSF hereby agrees that TCP’s and Licensee’s compliance in full with the terms
of this Amendment constitutes a Cure of the Covered Breaches and that, so long
as this Amendment is not terminated pursuant to this Section G, TDSF will
forbear from enforcing its rights and remedies under the License Agreement with
respect to the Covered Breaches and will disregard the Covered Breaches in
determining its rights of termination under the License Agreement (the “TDSF
Conditional Forbearance”), provided that each of TCP and Licensee hereby agrees
as follows:


1.             IF, ON ANY ONE (1) OR MORE OCCASIONS, TCP AND/OR LICENSEE (I)
FAILS TO REFURBISH, RETROFIT, REMODEL, REFRESH AND/OR ENHANCE ANY INDIVIDUAL
FACILITY IN ACCORDANCE WITH THE MANNER, TIME PERIOD AND OTHER TERMS SPECIFIED IN
THIS AMENDMENT, (II) FAILS TO DELIVER ANY SINGLE QUARTERLY COMPLIANCE
CERTIFICATION WITHIN THE TIME PERIOD AND IN THE MANNER REQUIRED UNDER SECTION
A.6 HEREOF, OR (III) VIOLATES, BREACHES OR FAILS TO PERFORM OR COMPLY WITH ANY
OTHER AGREEMENT, TERM, COVENANT, CONDITION, REPRESENTATION, WARRANTY OR OTHER
OBLIGATION OR COMMITMENT IN THIS AMENDMENT, IN THE CASE OF EACH OF THE PRECEDING
SUBPARAGRAPHS (I) THROUGH (III) WHETHER OR NOT CURED, THEN, UPON TDSF’S ELECTION
IN ITS SOLE DISCRETION MADE BY PROVIDING WRITTEN NOTICE THEREOF TO TCP AND
LICENSEE, THE TDSF CONDITIONAL FORBEARANCE AND THIS AMENDMENT WILL BE REVOKED
AND RENDERED NULL AND VOID AB INITIO AS IF THIS AMENDMENT HAD NEVER BEEN AGREED
TO OR EXECUTED BY THE PARTIES, AND TDSF WILL BE ENTITLED TO ENFORCE ANY AND ALL
OF ITS RIGHTS AND REMEDIES ARISING UNDER THE LICENSE AGREEMENT, AT LAW OR IN
EQUITY WITH RESPECT TO THE COVERED BREACHES, WITH THE SOLE EXCEPTION THAT, IF
ANY COVERED BREACH WAS CURED PRIOR TO THE DATE OF THE OCCURRENCE OF THE EVENT
DESCRIBED IN ANY OF THE PRECEDING SUBPARAGRAPHS (I) THROUGH (III) OF THIS
SECTION G.1, SUCH COVERED BREACH WILL NO LONGER BE DEEMED TO BE A CONTINUING,
UNCURED MATERIAL BREACH UNDER THE LICENSE AGREEMENT;


2.             IF, ON ANY THREE (3) OR MORE OCCASIONS, TCP AND/OR LICENSEE (I)
FAILS TO REFURBISH, RETROFIT, REMODEL, REFRESH AND/OR ENHANCE ANY INDIVIDUAL
FACILITY IN ACCORDANCE WITH THE MANNER, TIME PERIOD AND OTHER TERMS SPECIFIED IN
THIS AMENDMENT, (II) FAILS TO DELIVER ANY SINGLE QUARTERLY COMPLIANCE
CERTIFICATION WITHIN THE TIME PERIOD AND IN THE MANNER REQUIRED UNDER SECTION
A.6 HEREOF, OR (III) VIOLATES, BREACHES OR FAILS TO PERFORM OR COMPLY WITH ANY
OTHER AGREEMENT, TERM, COVENANT, CONDITION, REPRESENTATION, WARRANTY OR OTHER
OBLIGATION OR COMMITMENT IN THIS AMENDMENT, IN THE CASE OF EACH OF THE PRECEDING
SUBPARAGRAPHS (I) THROUGH (III) WHETHER OR NOT CURED, THEN, IN ADDITION TO ANY
OTHER RIGHTS OR REMEDIES TDSF MAY HAVE UNDER CONTRACT, AT LAW OR IN EQUITY, THE
AMOUNT OF EIGHTEEN MILLION DOLLARS ($18,000,000) WILL BECOME IMMEDIATELY DUE AND
PAYABLE TO TDSF BY TCP AND LICENSEE (EACH OF WHOM WILL BE JOINTLY AND SEVERALLY
LIABLE THEREFOR) IN RESPECT OF THE COVERED BREACHES PURSUANT TO SECTION 21.24 OF
THE LICENSE AGREEMENT, WITHOUT DEMAND, NOTICE OR OTHER ACTION ON THE PART OF
TDSF AND WITHOUT ANY RIGHT TO DEFEND, COUNTERCLAIM, PROTEST OR CURE ON THE PART
OF TCP OR LICENSEE AND WITHOUT REGARD TO WHETHER ANY OF THE COVERED BREACHES HAD
BEEN CURED PRIOR TO THE OCCURRENCE OF THE THREE (3) OR MORE EVENTS DESCRIBED IN
ANY OF THE PRECEDING SUBPARAGRAPHS (I) THROUGH (III) OF THIS SECTION G.2;
PROVIDED THAT (I) THIS SECTION G.2 WILL NOT CONSTITUTE AN ADMISSION BY TCP OR
LICENSEE REGARDING LICENSEE’S OBLIGATIONS UNDER SECTION 21.24 OF THE LICENSE
AGREEMENT (INCLUDING THE METHOD OF

15


--------------------------------------------------------------------------------



CALCULATION OF ANY LICENSEE INFRINGEMENT/BREACH FEE MAXIMUM AMOUNTS) (X) WITH
RESPECT TO ANY BREACHES OF THE LICENSE AGREEMENT OTHER THAN THE COVERED BREACHES
OR (Y) WITH RESPECT TO THE COVERED BREACHES IF THIS AMENDMENT IS TERMINATED IN
ACCORDANCE WITH SECTION G.1 PRIOR TO THE TIME TDSF IS ENTITLED TO EXERCISE ITS
RIGHTS UNDER THIS SECTION G.2, AND (II) FOR PURPOSES OF CLARIFICATION, THIS
SECTION G.2 DOES CONSTITUTE AN ADMISSION BY TCP AND LICENSEE REGARDING THE
OBLIGATIONS UNDER SECTION 21.24 OF THE LICENSE AGREEMENT (INCLUDING THE METHOD
OF CALCULATION OF THE LICENSEE INFRINGEMENT/BREACH FEE MAXIMUM AMOUNTS) SOLELY
WITH RESPECT TO THE COVERED BREACHES IF TDSF BECOMES ENTITLED TO EXERCISE ITS
RIGHTS UNDER THIS SECTION G.2 BEFORE THIS AMENDMENT HAS BEEN TERMINATED; AND


3.             IF, ON ANY FIVE (5) OR MORE OCCASIONS DURING ANY ROLLING
TWENTY-FOUR (24) RETAIL MONTH PERIOD FOLLOWING THE REFURBISHMENT EFFECTIVE DATE,
TCP AND/OR LICENSEE (I) FAILS TO REFURBISH, RETROFIT, REMODEL, REFRESH AND/OR
ENHANCE ANY INDIVIDUAL FACILITY IN ACCORDANCE WITH THE MANNER, TIME PERIOD AND
OTHER TERMS SPECIFIED IN THIS AMENDMENT, (II) FAILS TO DELIVER ANY SINGLE
QUARTERLY COMPLIANCE CERTIFICATION WITHIN THE TIME PERIOD AND IN THE MANNER
REQUIRED UNDER SECTION A.6 HEREOF, OR (III) VIOLATES, BREACHES OR FAILS TO
PERFORM OR COMPLY WITH ANY OTHER AGREEMENT, TERM, COVENANT, CONDITION,
REPRESENTATION, WARRANTY OR OTHER OBLIGATION OR COMMITMENT IN THIS AMENDMENT, IN
THE CASE OF EACH OF THE PRECEDING SUBPARAGRAPHS (I) THROUGH (III) WHETHER OR NOT
CURED, THEN, IN ADDITION TO ANY OTHER RIGHTS OR REMEDIES TDSF MAY HAVE UNDER
CONTRACT, AT LAW OR IN EQUITY, TDSF WILL HAVE THE RIGHT TO TERMINATE THE LICENSE
AGREEMENT BY PROVIDING WRITTEN NOTICE OF SUCH TERMINATION TO TCP AND LICENSEE,
WITHOUT ANY FURTHER ACTION ON THE PART OF TDSF AND WITHOUT ANY RIGHT TO DEFEND,
COUNTERCLAIM, PROTEST OR CURE ON THE PART OF TCP OR LICENSEE AND WITHOUT REGARD
TO WHETHER ANY OF THE COVERED BREACHES HAD BEEN CURED PRIOR TO THE OCCURRENCE OF
THE FIVE (5) OR MORE EVENTS DESCRIBED IN ANY OF THE PRECEDING SUBPARAGRAPHS (I)
THROUGH (III) OF THIS SECTION G.3.

TDSF’s rights and remedies under the preceding Sections G.1, G.2 and G.3 are
cumulative and exercisable by TDSF either together or separately, subject only
to the occurrence of the requisite number of events described in any of
subparagraphs (i) through (iii) of Sections G.1, G.2 and/or G.3 and provided
that, if the TDSF Conditional Forbearance and this Amendment are revoked by TDSF
pursuant to Section G.1 prior to the occurrence of the requisite number of
events described in subparagraphs (i) through (iii) of Section G.2 or G.3, then,
without limiting any of its rights or remedies under the License Agreement, TDSF
will not be entitled to exercise its rights under Section G.2 or G.3, as
applicable.  Subject to the first paragraph of Section A of this Amendment, the
TDSF Conditional Forbearance will not apply to any Material Breaches other than
the Covered Breaches nor to any future or different breach of the same terms or
conditions of the License Agreement that are the subject of the Covered
Breaches.


H.            MISCELLANEOUS.

This Amendment is subject to the other terms and conditions of the License
Agreement (to the extent not specifically modified hereby), including, without
limitation, the confidentiality provisions set forth in Section 17.2 of the
License Agreement, the representations and warranties set forth in Sections 18
and 19 of the License Agreement, and the miscellaneous provisions contained in
Section 21 of the License Agreement (including, without limitation, the notice
provisions of Section 21.5).  Except as expressly contained herein, the License
Agreement

16


--------------------------------------------------------------------------------


remains in full force and effect and this Amendment shall not be construed to
alter, amend or change any of the other terms or conditions set forth in the
License Agreement.  The terms contained in this Amendment supersede and replace
prior agreements among the parties, whether written or oral, pertaining to the
Covered Breaches, including, without limitation, the Letter and any amendment
thereto entered into between the Refurbishment Effective Date and the
Refurbishment Execution Date, which Letter and such amendments are hereby
terminated and replaced in their entirety by this Amendment with retroactive
effect to the Refurbishment Effective Date, the date on which the Letter was
executed by the parties.  This Amendment may be executed in one or more
counterparts, all of which taken together shall constitute one instrument, and
via facsimile.

[Signature Page Follows]

17


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives as of the date first set forth above.

 

TDS FRANCHISING, LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

  Name:

 

 

 

  Title:

 

 

 

 

 

 

 

 

HOOP RETAIL STORES, LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

  Name:

 

 

 

  Title:

 

 

 

 

 

 

 

 

HOOP CANADA, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

  Name:

 

 

 

  Title:

 

 

 

 

 

 

 

 

THE CHILDREN’S PLACE

 

 

RETAIL STORES, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

  Name:

 

 

 

  Title:

 

18


--------------------------------------------------------------------------------


Schedule 1

Defined Terms

As used in this Amendment, the following capitalized terms shall have the
respective meanings set forth below:

“2007 Model Design” has the meaning specified in Section A.1(a) hereof.

“Amendment” has the meaning specified in the Preamble hereto.

“Covered Breaches” means an aggregate of one hundred twenty (120) Material
Breaches of the License Agreement that are alleged by TDSF to have been
committed by Licensee and that consist of the following:  (i) the failure to
Refurbish the eighty-six (86) Facilities listed on Schedule 2 hereto within the
time period required under Section 9.3.5(b)(ii)(A) of the License Agreement;
(ii) the failure to Refurbish the twenty-five (25) Facilities listed on Schedule
3 hereto within the time period required under Section 9.3.5(b)(ii)(B) of the
License Agreement; (iii) the failure to Refurbish the four (4) Outlet Facilities
listed on Schedule 4 hereto within the time period required under the Outlet
Acquisition Agreement; (iv) the failure to refresh and remodel the Michigan
Avenue Store within the time period required under the Michigan Purchase
Agreement; (v) the failure to obtain TDSF’s prior written consent to the opening
of the two (2) Store Facilities in the locations identified on Schedule 5 hereto
that, within the prior two (2) years, had been TCP stores, as required by
Section 9.3.1(c) of the License Agreement; and (vi) the failure to provide TDSF
with written notice of the TCP Board Meetings held on March 22, 2006 and
January 10, 2007, as required by Section 9.13.1(a) of the License Agreement.

“Hoop Canada” has the meaning specified in the Preamble hereto.

“Hoop USA” has the meaning specified in the Preamble hereto.

“Letter” has the meaning specified in the Recitals hereto.

“License Agreement” has the meaning specified in the Recitals hereto.

“Licensee” has the meaning specified in the Preamble hereto.

“Michigan Avenue Store” means the Store Facility located at 717 North Michigan
Avenue, Chicago, Illinois.

“Michigan Purchase Agreement” means the Store Purchase Agreement entered into in
April 2005 among Disney Credit Card Services, Inc., Hoop USA and TCP.

“Mickey Retrofit Plan” has the meaning specified in Section A.2(a) hereof.

“Mickey Stores” has the meaning specified in Section A.2(a) hereof.

19


--------------------------------------------------------------------------------


“Non-Core Required Refurbishment Date” means, with respect to any Non-Core Store
with respect to which the original Lease Agreement has been renewed or extended
pursuant to a Long-Term Lease, either (x) the date that is eighteen (18) months
following the date of expiration or termination of the initial term of the
original Lease Agreement for such Non-Core Store if the renewal or extension
pursuant to a Long-Term Lease occurs before January 31, 2008 or (y) twelve (12)
months following the date of expiration or termination of the initial term of
the original Lease Agreement for such Non-Core Store in all other cases.  In the
case of each of the preceding subparagraphs (x) and (y), the date of expiration
or termination of the initial term of the original Lease Agreement for the
respective Non-Core Store shall be determined without regard to any renewal,
month-to-month tenancy, option exercise or other extension.

“Outlet Acquisition Agreement” means the Store Acquisition Agreement dated as of
August 2, 2005, between Disney Direct Marketing Services, Inc. and Hoop USA.

“P&G Maintenance Plan” has the meaning specified in Section A.3(b) hereof.

“P&G Stores” has the meaning specified in Section A.3(a) hereof.

“Quarterly Compliance Certification” has the meaning specified in Section A.6
hereof.

“TCP” has the meaning specified in the Preamble hereto.

“TDSF” has the meaning specified in the Preamble hereto.

“TDSF Conditional Forbearance” has the meaning specified in Section G hereof.

20


--------------------------------------------------------------------------------


Schedule 2

86 Facilities Not Refurbished Within the Time Period Required
Under Section 9.3.5(b)(ii)(A) of the License Agreement

#

 

TCP Store #

 

Mall Name

 

City

 

St

 

Cntry

1.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

MD

 

USA

2.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

NY

 

USA

3.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

CA

 

USA

4.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

CA

 

USA

5.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

AL

 

USA

6.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

NH

 

USA

7.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

MO

 

USA

8.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

CA

 

USA

9.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

CT

 

USA

10.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

RI

 

USA

11.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

NC

 

USA

12.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

AZ

 

USA

13.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

NY

 

USA

14.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

VA

 

USA

15.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

AZ

 

USA

16.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

NM

 

USA

17.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

PA

 

USA

18.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

KY

 

USA

19.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

CA

 

USA

 

--------------------------------------------------------------------------------

** This information is confidential and has been omitted and separately filed
with the Securities and Exchange Commission.

21


--------------------------------------------------------------------------------


 

#

 

TCP Store #

 

Mall Name

 

City

 

St

 

Cntry

20.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

TX

 

USA

21.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

NC

 

USA

22.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

PA

 

USA

23.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

NJ

 

USA

24.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

IN

 

USA

25.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

TX

 

USA

26.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

MA

 

USA

27.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

TX

 

USA

28.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

PA

 

USA

29.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

NY

 

USA

30.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

PA

 

USA

31.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

OH

 

USA

32.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

CA

 

USA

33.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

TN

 

USA

34.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

NY

 

USA

35.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

MA

 

USA

36.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

PA

 

USA

37.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

IL

 

USA

38.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

FL

 

USA

39.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

PA

 

USA

40.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

CA

 

USA

 

--------------------------------------------------------------------------------

** This information is confidential and has been omitted and separately filed
with the Securities and Exchange Commission.

22


--------------------------------------------------------------------------------


 

#

 

TCP Store #

 

Mall Name

 

City

 

St

 

Cntry

41.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

NY

 

USA

42.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

WI

 

USA

43.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

OK

 

USA

44.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

CA

 

USA

45.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

IL

 

USA

46.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

NJ

 

USA

47.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

CA

 

USA

48.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

ON

 

Canada

49.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

MB

 

Canada

50.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

CT

 

USA

51.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

FL

 

USA

52.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

AB

 

Canada

53.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

FL

 

USA

54.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

MA

 

USA

55.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

MO

 

USA

56.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

PA

 

USA

57.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

MD

 

USA

58.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

IL

 

USA

59.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

CA

 

USA

60.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

FL

 

USA

61.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

NC

 

USA

 

--------------------------------------------------------------------------------

** This information is confidential and has been omitted and separately filed
with the Securities and Exchange Commission.

23


--------------------------------------------------------------------------------


 

#

 

TCP Store #

 

Mall Name

 

City

 

St

 

Cntry

62.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

NC

 

USA

63.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

FL

 

USA

64.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

OR

 

USA

65.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

NY

 

USA

66.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

IN

 

USA

67.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

PA

 

USA

68.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

FL

 

USA

69.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

NY

 

USA

70.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

NY

 

USA

71.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

WA

 

USA

72.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

GA

 

USA

73.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

TX

 

USA

74.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

MI

 

USA

75.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

KS

 

USA

76.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

CO

 

USA

77.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

IA

 

USA

78.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

PA

 

USA

79.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

CO

 

USA

80.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

NM

 

USA

81.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

WV

 

USA

82.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

CA

 

USA

 

--------------------------------------------------------------------------------

** This information is confidential and has been omitted and separately filed
with the Securities and Exchange Commission.

24


--------------------------------------------------------------------------------


 

#

 

TCP Store #

 

Mall Name

 

City

 

St

 

Cntry

83.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

CA

 

USA

84.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

VA

 

USA

85.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

VA

 

USA

86.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

MO

 

USA

 

--------------------------------------------------------------------------------

** This information is confidential and has been omitted and separately filed
with the Securities and Exchange Commission.

25


--------------------------------------------------------------------------------


Schedule 3

25 Facilities Not Refurbished Within the Time Period Required
Under Section 9.3.5(b)(ii)(B) of the License Agreement

#

 

TCP Store #

 

Mall Name

 

City

 

St

 

Cntry

1.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

MI

 

USA

2.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

NY

 

USA

3.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

CO

 

USA

4.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

NJ

 

USA

5.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

ON

 

Canada

6.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

CA

 

USA

7.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

CA

 

USA

8.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

ON

 

Canada

9.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

FL

 

USA

10.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

TX

 

USA

11.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

GA

 

USA

12.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

OH

 

USA

13.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

TX

 

USA

14.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

TX

 

USA

15.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

PA

 

USA

16.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

AB

 

Canada

17.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

PA

 

USA

18.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

LA

 

USA

19.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

AZ

 

USA

 

--------------------------------------------------------------------------------

** This information is confidential and has been omitted and separately filed
with the Securities and Exchange Commission.

26


--------------------------------------------------------------------------------


 

#

 

TCP Store #

 

Mall Name

 

City

 

St

 

Cntry

20.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

OH

 

USA

21.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

OH

 

USA

22.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

TX

 

USA

23.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

OH

 

USA

24.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

NV

 

USA

25.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

MI

 

USA

 

--------------------------------------------------------------------------------

** This information is confidential and has been omitted and separately filed
with the Securities and Exchange Commission.

27


--------------------------------------------------------------------------------


Schedule 4

4 Outlets Facilities Not Refurbished Within the Time Period Required
Under the Outlet Acquisition Agreement

#

 

TCP Store #

 

Mall Name

 

City

 

St

 

Cntry

1.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

USA

2.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

USA

3.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

USA

4.

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

USA

 

--------------------------------------------------------------------------------

** This information is confidential and has been omitted and separately filed
with the Securities and Exchange Commission.

28


--------------------------------------------------------------------------------


Schedule 5

Facilities Converted From TCP Stores

1.             Jackson Premium Outlets, Jackson, New Jersey

2.             Grapevine Mills, Grapevine, Texas

29


--------------------------------------------------------------------------------


Exhibit 1-A

2007 Model Design
Implementation Schedule for the First Nine (9) Facilities

 

 

Location

 

Type

 

First Licensee
Submission
(Construction
Documents)

 

Second
Licensee
Submission
(Construction
Documents)

 

Store Opening

1.

 

Willowbrook Mall, Houston, TX

 

Remodel/Relo

 

5/16/2007

 

6/13/2007

 

12/31/2007

2.

 

[REDACTED]**

 

Remodel/Mickey

 

6/20/2007

 

7/18/2007

 

12/31/2007

3.

 

[REDACTED]**

 

Remodel/Relo

 

05/31/2008

 

06/30/2008

 

9/30/2008*

4.

 

[REDACTED]**

 

Remodel/Mickey

 

6/20/2007

 

7/18/2007

 

12/31/2007

5.

 

[REDACTED]**

 

Remodel/Relo

 

05/31/2008

 

06/30/2008

 

9/30/2008

6.

 

[REDACTED]**

 

Outlet/DDM

 

7/5/2007

 

8/9/2007

 

12/31/2007

7.

 

[REDACTED]**

 

Outlet/Relo

 

7/19/2007

 

8/23/2007

 

12/31/2007

8.

 

[REDACTED]**

 

Mall/Relo

 

7/6/2007

 

8/9/2007

 

12/31/2007

9.

 

[REDACTED]**

 

Outlet/DDM

 

7/5/2007

 

8/9/2007

 

12/31/2007

 

--------------------------------------------------------------------------------

* Licensee may, at its election, either (i) relocate this Facility to another
location and remodel it in accordance with the 2007 Model Design by 9/30/2008 or
(ii) maintain this Facility at its current location and refresh it in accordance
with the P&G Maintenance Plan (rather than the 2007 Model Design) by 6/30/2008.

** This information is confidential and has been omitted and separately filed
with the Securities and Exchange Commission.

30


--------------------------------------------------------------------------------


Exhibit 1-B

2007 Model Design
Implementation Schedule for New Facilities
For Contract Year Ending January 31, 2008 or January 31, 2009

 

Location

 

Type

1.

 

[REDACTED]** NJ

 

Outlet/New

2.

 

[REDACTED]** MI

 

Outlet/New

3.

 

[REDACTED]** FL

 

Mall/New

4.

 

[REDACTED]** ON

 

Outlet/New

5.

 

[REDACTED]** SC

 

Outlet/New

6.

 

[REDACTED]** UT

 

Mall/New

7.

 

[REDACTED]** NY

 

Outlet/New

8.

 

[REDACTED]** PA

 

Outlet/New

9.

 

[REDACTED]** CA

 

Outlet/New

10.

 

[REDACTED]** PA

 

Outlet/New

11.

 

[REDACTED]** CA

 

Mall/New

12.

 

[REDACTED]** MD

 

Outlet/New

13.

 

[REDACTED]** AZ

 

[REDACTED]**

14.

 

[REDACTED]** TX

 

Outlet/New

15.

 

[REDACTED]** AZ

 

[REDACTED]**

16.

 

[REDACTED]** GA

 

Outlet/New

17.

 

[REDACTED]** MS

 

Outlet/New

18.

 

[REDACTED]** NC

 

Outlet/New

 

--------------------------------------------------------------------------------

** This information is confidential and has been omitted and separately filed
with the Securities and Exchange Commission.

31


--------------------------------------------------------------------------------


Exhibit 2

2007 Model Design
Implementation Schedule
(Including First Nine Facilities from Exhibit 1-A
But Not Including 18 New Facilities from Exhibit 1-B)

 

 

 

 

Contract Year Ending January 31,

 

 

Store Type

 

2008*

 

2009*

 

2010

 

2011

 

2012

1.

 

Mickey

 

[REDACTED]**

 

[REDACTED]**

 

—

 

—

 

—

2.

 

Pink & Green

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

 

[REDACTED]**

3.

 

Pipe Rail

 

[REDACTED]**

 

[REDACTED]**

 

—

 

[REDACTED]**

 

[REDACTED]**

4.

 

Millennium

 

[REDACTED]**

 

—

 

[REDACTED]**

 

—

 

—

5.

 

Former Disney Direct Marketing Outlets

 

[REDACTED]**

 

[REDACTED]**

 

—

 

—

 

—

 

--------------------------------------------------------------------------------

*   For purposes of clarification, all seven (7) of the Facilities listed on
this Exhibit 2 for the Contract Year ending January 31, 2008 and two (2) of the
Facilities listed on this Exhibit 2 for the Contract Year ending January 31,
2009 are Facilities that are listed on Exhibit 1-A, and the specific timelines
set forth on Exhibit 1-A shall be controlling with respect to the Facilities
listed on Exhibit 1-A but repeated on this Exhibit 2.

** This information is confidential and has been omitted and separately filed
with the Securities and Exchange Commission.

32


--------------------------------------------------------------------------------


Exhibit 3

Mickey Retrofit Plan Test Sites

 

 

Location

 

First Licensee
Submission
(Program Scope)

 

Second Licensee
Submission (Final
Program Scope and
Construction
Documents)

 

Completion of
Construction

1.

 

Concord Mall, Wilmington, DE

 

5/9/2007

 

5/11/2007

 

9/15/2007

2.

 

Galleria at Tyler, Riverside, CA

 

4/15/2007

 

7/5/2007

 

12/15/2007*

 

--------------------------------------------------------------------------------

* This completion date accepted by TDSF solely on the condition that Licensee
has committed to removing the storefront and installing an entirely new
storefront design (without the Mickey Mouse ears), which will require
architectural drawings, permits and landlord approval.

33


--------------------------------------------------------------------------------


Exhibit 4

P&G Maintenance Plan Test Sites

 

 

Location

 

First Licensee
Submission
(Program Scope)

 

Second Licensee
Submission (Final
Program Scope and
Construction
Documents)

 

Completion of
Construction

1.

 

Montebello Town Center, Montebello, CA

 

03/31/2007

 

05/16/2007

 

06/21/2007

2.

 

Montclair Plaza, Montclair, CA

 

03/31/2007

 

05/16/2007

 

06/21/2007

 

34


--------------------------------------------------------------------------------


Exhibit 5

Refurbishment Costs

Refurbishment Obligation

 

Per Location Cost

 

Total Cost

 

2007 Model Design

 

 

 

 

 

Pink & Green

 

108 locations @ appx. $650,000

 

$

70,200,000

 

Piperail

 

86 locations @ appx. $650,000

 

55,900,000

 

Mickey

 

35 locations @ appx. $650,000

 

22,750,000

 

Millennium

 

2 locations @ appx. $650,000

 

1,300,000

 

Disney Direct Marketing Outlets

 

5 locations @ appx. $550,000

 

2,750,000

 

Mickey Retrofit Plan

 

35 locations @ appx. $150,000

 

5,250,000

 

P&G Maintenance Plan

 

118 locations @ appx. $75,000

 

8,850,000

 

Michigan Avenue Store

 

1 location @ at least $200,000

 

200,000

 

Castle Maintenance

 

11 locations @ $75,000

 

825,000

 

Castle Retrofit

 

5 locations @ $150,000

 

750,000

 

Subtotal

 

 

 

$

168,775,000

 

Contingency

 

 

 

$

6,225,000

 

TOTAL

 

 

 

$

175,000,000

 

 

35


--------------------------------------------------------------------------------


Exhibit 6

DTR Product Categories

From time to time during the Term, upon the request of TDSF, Licensee agrees to
consider in good faith proposed amendments to this Schedule 1(c) that are
recommended by TDSF and approve any such amendments that, in the business
judgment of Licensee, reasonably reflect changes that have occurred in the
merchandising plans and other operations of the Facilities and/or changes in the
children’s specialty retail industry.

As used herein, “Kids” refers to the applicable products intended for use
primarily by children up to and including the age of fourteen (14).

Kids Toys

 

 

 

Kids Tech

 

Kids Educational

 

Kids Action Figures & Playsets

 

Kids Dolls & Doll Accessories

 

Other Kids Toys

 

 

Kids Plush

 

 

 

Kids Standard

 

Kids Oversize

 

Baby

 

Kids Holiday

 

Kids Bean Bag

 

Kids Fashion

 

Other Kids Plush

 

 

Kids Hardlines

 

 

 

Kids Home Décor – Walls

 

Kids Home Décor – Furniture

 

Kids Tabletop

 

Kids Bed, Bath & Room

 

Kids Stationery

 

 

Kids Seasonal

 

 

 

Kids Christmas

 

Kids Halloween

 

Kids Other Holiday

 

36


--------------------------------------------------------------------------------


 

Kids Roleplay

 

 

 

Kids Costumes & Accessories

 

 

Kids Softlines

 

 

 

Kids (14 and under) Apparel

 

Kids (14 and under) Outerwear

 

Kids Swimwear & Coverups

 

Kids Accessories (includes bags and hat categories and traditional accessory
items)

 

Kids Jewelry & Watches

 

Kids Sleepwear

 

Kids Underwear & Socks

 

Kids Footwear

 

Kids Towels

 

 

Infant/Newborn

 

 

 

Infant/Newborn Apparel

 

Infant/Newborn Accessories and Footwear

 

37


--------------------------------------------------------------------------------